Simmons, C. J.,
dissenting.
I join in the dissent of Yeager, J., for the reasons stated by him. I dissent further for a reason relating to the juror Pearl Sarver.
The majority hold: “Where two or more persons are severally indicted or informed against for the commission of an offense arising out of the same incident so that the same witnesses and testimony will necessarily be .used against each and separate trials are had then jurors who sat in the trial of one are thereby disqualified to sit in the trial of another.” The majority cite with approval the rule that “It is the duty of a trial court to see that defendants in criminal cases are tried by a jury such that not even the suspicion of bias (leaning) or prejudice •(prejudgment) can attach to any member thereof.” I agree with these propositions of law.
The majority hold that all the jurors who served in the Skelton case were disqualified to serve in this case. I *49agree. Pearl Sarver served as a juror in the Skelton case. She was challenged for cause and the challenge •overruled. The challenge should have been sustained and the trial court erred in overruling it.
The majority then hold that because the record does not affirmatively show that Pearl Sarver either served as a juror or that she was removed by peremptory challenge, the defendant was tried to a fair and impartial jury. I disagree.
The record does not show that the trial court performed its duty to see that the defendant was tried by a jury such that not even a suspicion of leaning or prejudgment attached to it. The record affirmatively shows that at the only point where the trial court was called upon to perform that duty, it refused to perform it.
The last the record shows of Pearl Sarver, she was sitting in the jury box, passed for cause against defendant’s challenge. I submit the presumption is that she remained there, and that we should not presume the removal of prejudicial error, nor should we put' upon the defendant the burden of showing that the prejudicial error was not removed.
. We have held: “A fact, relation or state of things once shown to exist may be presumed to continue as long as such fact, relation or state would naturally continue; * * * .” Reitz v. Petersen, 131 Neb. 706, 269 N. W. 811; 20 Am. Jur., Evidence, § 207, p. .205; 31 C. J. S., Evidence, § 124, p. 736. If we are to indulge in presumptions, we should presume that the disqualified juror remained on the jury. The record shows nothing to the contrary.
“The defendant in any criminal case is entitled as a matter of right to require in the first instance a compliance with the provisions of law safeguarding his right to a fair and impartial trial; and, if the provisions of law intended for his security are willfully disregarded, he may' require the state to show that he has not been prejudiced by reason of such noncompliance.” Roddie v. State, 19 Okl. Cr. 63, 198 P. 342.
*50To sustain the conclusion that the defendant was tried to a fair and impartial jury, the majority modify two of our decisions and adopt what they state to be the majority rule. I venture the statement that not one of the cases ■cited and relied upon by the majority is in point on the issue here presented and does not decide it. The cases ■cited and the instant case are comparable as to circumstances in this respect only — they deal with a situation where a disqualified juror was challenged for cause and the challenge overruled. There the similarity ends. In all the cited cases the disqualified juror is affirmatively shown to have been removed by the surgery of a peremptory challenge and an impartial jury shown to have sat. The question presented and decided in the cited cases was: Did prejudicial error occur when the defendant was required to use a peremptory challenge to remove a disqualified juror? The question here presented is this: Does prejudice exist where the record shows a disqualified juror was passed for cause against a challenge, and the record thereafter is silent as to whether or not that person sat on the jury? I am not prepared to say that our rule, as stated in our cited cases, should be modified. It is my thought that it should not be modified in any event until the issue is here.